Lifson, J.
(concurring and voting to affirm the judgment with the following memorandum): I join in the determination of my *730colleagues to affirm the judgment appealed from. Under the circumstances presented herein, I can discern no basis to conclude that the Supreme Court either abused or improvidently exercised its discretion in determining that the proceeding could not continue in the absence of a necessary and indispensable parties, to wit, the owners of the land benefitting from the grant of the variance under attack. The Supreme Court gave due deference and properly weighed the factors set forth in CPLR 1001 (b) (cf. Matter of Red Hook/Gowanus Chamber of Commerce v New York City Bd. of Stds. & Appeals, 49 AD3d 749 [2008] [decided herewith]).